Willson, Judge.
I. It was not error to reject the declarations of Barber with regard to the cattle. Such declarations were hearsay, and, besides, were the declarations of a co-defendant. “Persons charged as principals, accomplices or accessaries, whether in the same indictment or in different indictments, can not be introduced as witnesses for each other.” (Code Crim. Proc., art. 731; Penal Code, art. 91; Helm v. The State, 20 Texas Ct. App., 41; Booth v. The State, 4 Texas Ct. App., 202; Rutter v. The State, Id., 57.) The same rule of exclusion would, of course, for an additional reason, apply to the declarations of such principal, accomplice, or accessary, unless the same constitute a part of the res gestae.
II. We find no error in the charge of the court. Upon the subject of principals, it is in harmony with the settled doctrine established by repeated decisions of this court, and is applicable to the facts in proof. (Cook v. The State, 14 Texas Ct. App., 96; O’Neal v. The State, Id., 582; Bean v. The State, 17 Texas Ct. App., 60; Smith v. The State, 21 Texas Ct. App., 107; Watson v. The State, Id., 598, and several other decisions.)
III. In our opinion the evidence supports the conviction. Defendant’s explanation of his possession of the cattle was shown to be untrue. Said explanation related to another bunch of cat-*637tie which he purchased from Barber about one year prior to the theft of the cattle involved in this prosecution.
Finding no error in the conviction, the judgment is affirmed.

Affirmed.

[This opinion was delivered at Tyler, October 26, 1887. A motion for rehearing being filed, it was taken to Galveston under advisement, where, in an oral opinion, the motion was overruled on January 25, 1888.]